Citation Nr: 0329221	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  96-41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to a disability rating in excess of 70 
percent prior to November 7, 1996, for psychological factors 
(depression and anxiety) affecting physical condition with 
pancreatitis.

3.  Entitlement to a disability rating in excess of 70 
percent from November 7, 1996, to December 31, 1998, for a 
major depressive disorder with anxiety.

4.  Entitlement to a disability rating in excess of 10 
percent from November 7, 1996, for irritable bowel syndrome 
with pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a back disorder.  The RO also denied a claim 
for a disability rating in excess of 10 percent for 
psychophysiological gastrointestinal reaction with 
pancreatitis. 

In a May 1997 rating decision, the RO granted a 50 percent 
disability rating for psychophysiological gastrointestinal 
reaction with pancreatitis effective September 4, 1996.

In March 1999, the Board of Veterans' Appeals (Board), in 
pertinent part, remanded the claim to reopen a claim of 
service connection of a back disorder and the claim for 
increased ratings for a psychophysiological reaction with 
pancreatitis for further development and adjudicative action.

In an April 2001 statement, it appears that the veteran 
indicated that granting a 70 percent disability rating 
effective September 4, 1995, and granting a claim for a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) effective December 1998, 
"would be considered a full grant of benefits on appeal."

In an August 2002 rating decision, the RO reclassified the 
service-connected psychophysiological gastrointestinal 
reaction with pancreatitis as psychological factors 
(depression and anxiety) affecting physical condition and 
granted a 70 percent disability rating for that disorder 
effective from December 4, 1995, the date of receipt of the 
claim for an increased rating, to November 7, 1996.  

The RO then reclassified that disorder, psychological factors 
(depression and anxiety) affecting physical condition, as two 
separate disorders - major depressive disorder with anxiety, 
and irritable bowel syndrome - effective November 7, 1996.  
The RO granted a 70 percent disability rating for major 
depressive disorder with anxiety effective November 7, 1996, 
and a 100 percent disability rating for that disorder 
effective January 1, 1999.  The RO granted a 10 percent 
disability rating for irritable bowel syndrome effective 
November 7, 1996.  In an August 2002 supplemental statement 
of the case, the RO indicated that the physical condition of 
his service-connected disability - pancreatitis - was now 
classified as irritable bowel syndrome.

In the August 2002 supplemental statement of the case, the RO 
indicated that the grant of a 100 percent disability rating 
for major depressive disorder with anxiety was a full grant 
of that claim on appeal, and that the issue of TDIU was moot.  
However, the RO did not grant a 100 percent disability rating 
for major depressive disorder prior to January 1, 1999, 
whereas the veteran requested a grant of TDIU effective 
December 1998 as a condition for withdrawing at least his 
appeal on that issue.  Additionally, the RO granted a 70 
percent disability rating for psychological factors 
(depression and anxiety) affecting physical condition 
effective December 4, 1995, but it appears that the veteran 
requested a 70 percent rating effective September 4, 1995, as 
another condition for withdrawing at least his appeal on that 
issue.  Therefore, the above-mentioned grants of higher 
disability ratings are not a full grant of benefits sought on 
appeal, and the issues of increased ratings for service-
connected psychiatric and gastrointestinal disorders have not 
been withdrawn.

Also, in the August 2002 rating decision, the RO reviewed the 
claim for service connection for a back disorder on a de novo 
basis.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must first find that new and material evidence has 
been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Therefore, although the RO reviewed the claim 
regarding a back disorder on a de novo basis, the issue 
regarding a back disorder is as stated on the title page.

In light of the above, the issues are as stated on the title 
page.

The Board has duly considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As there remains additional 
development of the claim of service connection for a back 
disorder and because the claim is being remanded, discussion 
of the Board's duty to assist in light of the VCAA is 
premature at this time.  

Additionally, the Board need not discuss the limited 
application of the VCAA in the new and material evidence 
claim, given the favorable disposition of that issue as 
decided herein.

The following issues are also addressed in the remand portion 
of this decision: entitlement to disability rating in excess 
of 70 percent prior to November 7, 1996, for psychological 
factors (depression and anxiety) affecting physical condition 
with pancreatitis; entitlement to a disability rating in 
excess of 70 percent from November 7, 1996, to December 31, 
1998, for a major depressive disorder with anxiety; and 
entitlement to a disability rating in excess of 10 percent 
from November 7, 1996, for irritable bowel syndrome with 
pancreatitis.

In September 1996, the veteran submitted a report of private 
X-rays of the right knee reflecting that he had a right knee 
disorder resulting from an in-service fall.  In October 1998, 
he again submitted a copy of that report.  Therefore, he may 
have wanted to reopen his claim for service connection for a 
right knee disorder.  



Furthermore, in November 1999, the veteran submitted more 
private medical records.  These records reveal that a doctor 
made, inter alia, the following diagnoses: (1) recent amnesia 
and loss of contact with reality that was possibly related to 
in-service head injuries, (2) left ulnar radiculopathy 
following an in-service injury, and (3) erectile dysfunction 
related to disk injuries and depression.  

Accordingly, the veteran may have raised the issues of 
service connection for residuals of in-service head injuries 
and secondary service connection for erectile dysfunction.  
He also may have wanted to reopen his claim of service 
connection for peripheral neuropathy. 

Moreover, in his April 2001 statement, it appears that the 
veteran raised the issue of an effective date prior to 
December 4, 1995, for the 70 percent disability rating for 
psychological factors (depression and anxiety) affecting 
physical condition.  In addition, the RO has not adjudicated 
the issue of a TDIU.

These matters are referred to the RO for clarification, 
initial consideration and appropriate adjudicative action 
if/as warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In February 1983, the Board denied service connection for 
a back disorder.

2.  The evidence added to the record since the February 1983 
Board decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the February 1983 decision wherein 
the Board denied entitlement to service connection for a back 
disorder is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§  3.156(a), 20.110, 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the February 1983 
decision, wherein the Board denied entitlement to service 
connection for a back disorder, is reported in pertinent part 
below.

Service medical records reflect that on the April 1968 pre-
induction examination, the veteran reported a back complaint.  
He claimed that previous X-rays showed no bony abnormalities 
and that he had no signs or symptoms for the past five 
months.  He denied wearing a brace for the past year and 
half, and indicated that surgery was not recommended.  On 
clinical evaluation, the spine was normal.

In June 1969 while at Camp Pendleton, California, the veteran 
complained of low back pain that he had had for the past 18 
months.  The impression was low back syndrome.  Later that 
month, it was noted that the veteran had a decrease in range 
of motion in the back. 

On the October 1970 separation examination, the spine was 
normal.

In an October 1971 statement, the veteran reported that he 
had injured his back in 1969 while at Camp Pendleton, 
California, when climbing up a mountain.  He said that he 
later sought treatment for his symptomatology.




The veteran was afforded a VA examination in December 1971.  
The diagnoses included history of a back injury that was 
currently asymptomatic.

The veteran underwent another VA examination in May 1982.  X-
rays of the lumbar spine were normal.  A lumbar spine 
disorder was not diagnosed.

The evidence submitted subsequent to the February 1983 Board 
decision is reported in pertinent part below.

The veteran was afforded a VA general medical examination in 
December 1996.  He reported that he had first injured his 
back when he fell down a mountain in Vietnam and that his 
symptomatology was quiescent until five years ago.  X-rays of 
the back revealed a mild anterior tapering of the L1 
vertebral body that was most likely the result of old trauma, 
and early degenerative arthritic changes, with the levels of 
T12-L1 and L2 being the most severe.  The diagnoses included 
discogenic disease of the lumbar spine with right leg 
radiculopathy.

VA medical records from the mid-1990s reflect diagnoses of 
back disorders.  Also, in February 1997, the veteran reported 
that he had had back discomfort for seven years.

In a June 1998 statement, Dr. JSC (initials) noted that when 
the veteran was still a teenager and still growing, he fell 
while on a mountain in Vietnam and injured his lumbar spine.  
Dr. JSC stated that this injury caused spinal stenosis of the 
lumbar spine at L4 and L5, with pinching of the left lumbar 
nerve root. 

VA medical records from the late 1990s and early 2000s also 
show diagnoses of back disorders.  Moreover, in July 2000, 
the veteran reported that he had had low back pain for 24 
years.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
determination of which the claimant is properly notified is 
final if an appeal is not perfected. When the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.302(b), 20.1103 (2002).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The CAVC has held 
that VA is required to review for its newness and materiality 
only the evidence submitted by an appellant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-46 (Fed. Cir. 2000) (upholding the first two 
prongs of the Colvin new and materiality test while defining 
how materiality is established

(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, such as 
osteoarthritis, to a degree of 10 percent without one year 
from date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

The VA and private medical records from the mid-1990s to the 
present are new and material evidence.  These records show 
that the veteran has a back disorder.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2002).  


Therefore, the claim of entitlement to service connection for 
a back disorder is reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, the appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2002).  




The RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio, supra; therefore, the VBA AMC should 
send such a letter.

A July 2000 VA treatment record reflects a diagnosis of 
gastroesophageal reflux disease (GERD).  Therefore, the issue 
of service connection for GERD has been reasonably raised.  
Norris v. West, 12 Vet. App. 413, 420 (1999); Perry v. West, 
12 Vet. App. 365, 368 (1999).  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Inasmuch as the case must be remanded to the VBA AMC for the 
issuance of a development letter and consideration of service 
connection for GERD, the VBA AMC will be asked to accomplish 
additional necessary development - obtaining medical records 
and affording the veteran VA examinations.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, v. Principi, 
16 Vet. App. 183 (2002).  

The VBA AMC should advise the appellant 
that he has up to one year after a VCAA 
notice letter is provided to submit 
additional evidence, and that if the case 
is returned to the Board, the Board will 
not be able to adjudicate the claim prior 
to the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for the 
following: (1) back symptomatology from 
October 1970 to the present, to include 
the back school where he was treated in 
1997 and the facility where he underwent 
a magnetic resonating imaging (MRI) scan 
of the back in August or September 1998;

(2) gastrointestinal symptomatology, to 
include any symptomatology due to 
pancreatitis, irritable bowel syndrome 
and/or gastroesophageal reflux disease 
from December 1995 to the present; and 

(3) psychiatric symptomatology from 
December 1995 to the present.  

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the veteran's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
the following from the VA Medical Center 
in Phoenix, Arizona: all records from 
December 1995 to February 1996; all 
records from a hospitalization beginning 
on March 28, 1997, and ending on or 
around April 2, 1997; a copy, if 
available, of the report of a MRI scan of 
the back that was apparently done at a 
non-VA facility in August or September 
1998; and all records from March 1999 to 
the present.

Also, the VBA AMC should obtain any 
additional records from Dr. JSC, 
including any additional records from 
November 1999 to the present; any records 
from the back school where the veteran 
was apparently treated in 1997; the 
report of the MRI scan of the back that 
was done at a non-VA facility in August 
or September 1998; and all records from 
FP, PhD.

5.  The VBA AMC should ask the veteran to 
provide detailed information about his 
employment from December 1995 to December 
1998, to include identities and addresses 
of all employers, dates of employment, 
and gross earnings from such employment.

6.  The VBA AMC should obtain the 
veteran's vocational rehabilitation file.

7.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decision(s) 
pertaining to all claims for Social 
Security disability benefits filed by the 
veteran.

8.  Following the above, the VBA AMC 
should arrange for a VA examination of 
the veteran by a gastrointestinal 
specialist, if available, or other 
appropriate medical specialist, to 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature and extent of severity of 
the service-connected irritable bowel 
syndrome and pancreatitis, and the 
interrelationships, if any, between any 
other gastrointestinal disorders found on 
examination and the service-connected 
irritable bowel syndrome and pancreatitis 
and/or psychiatric disorder(s).  

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner provide a detailed clinical 
history of the symptoms of the veteran's 
irritable bowel syndrome, including the 
frequency of symptomatology.  The 
examiner should also indicate whether the 
veteran currently has pancreatitis and if 
so, provide a detailed clinical history 
of the symptoms of the veteran's 
pancreatitis, including the frequency of 
symptomatology


The medical specialist should also answer 
the following questions:

(a) For each gastrointestinal disorder 
found, including GERD previously reported 
in the record, the examiner should render 
an opinion as to whether it is as likely 
as not that such a disability was/were 
caused by or permanently worsened by the 
service-connected irritable bowel 
syndrome, pancreatitis, depressive 
disorder(s) and/or anxiety disorder(s).  
If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations that are 
due to the effects of the 
gastrointestinal disorder(s);

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected irritable 
bowel syndrome, pancreatitis, depressive 
disorder(s) and/or anxiety disorder(s), 
based on medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the gastrointestinal disorder(s) are 
proximately due to the service-connected 
irritable bowel syndrome, pancreatitis, 
depressive disorder(s) and/or anxiety 
disorder(s).

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

9.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of all back disorder(s) that may be 
present.  

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the in-service injury(ies) and 
the onset of back symptomatology from the 
veteran.  Upon completion of the above 
and examination of the veteran, the 
medical specialist should answer the 
following question:

For each back disorder found, is it at 
least as likely as not that the back 
disorder(s) is/are related to active 
service, including the low back syndrome 
treated in June 1969, or if preexisting 
active service was/were aggravated 
thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claims of service 
connection for GERD and any other 
gastrointestinal disorder found on 
examination, consideration of 38 C.F.R. § 
3.310(a) (2002), and Allen v. Brown, 7 
Vet. App. 439 (1995).

12.  Then, the VBA AMC should 
readjudicate the claims on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions. 

With regard to the issue of service 
connection for a back disorder, the VBA 
AMC should readjudicate the issue with 
consideration of 38 C.F.R. §§ 3.303, 
3.307, and 3.309 (2002), as applicable.

On the issue of an increased rating for 
psychological factors (depression and 
anxiety) affecting physical condition 
with pancreatitis prior to November 8, 
1996, the VBA AMC should readjudicate 
that issue with consideration of the old 
criteria for evaluating psychiatric 
disorders, 38 C.F.R. § 3.321 (2002), and 
whether pancreatitis should be separately 
rated from the psychiatric disorder prior 
to November 8, 1996.  See 38 C.F.R. 
§ 4.14 (2002).  

For the issue of an increased rating for 
irritable bowel syndrome with 
pancreatitis from November 7, 1996, the 
VBA AMC should readjudicate that issue 
with consideration of 38 C.F.R. §§ 3.321, 
4.113, and 4.114 (2002), as applicable.

With regard to the issue of an increased 
rating for a major depressive disorder 
with anxiety from November 7, 1996, to 
December 31, 1998, the VBA AMC should 
readjudicate the issue with consideration 
of both the old and revised criteria for 
evaluating psychiatric disorders, 
38 C.F.R. § 3.321(b)(1) (2002), and 
Mauerhan v. Principi, 16 Vet. App. 436 
(2002), as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  


A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of service connection and increased 
evaluation.  38 C.F.R. § 3.655 (2002).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for increased disability rating will result in the 
denial of that claim.  Id.; Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



